[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The municipal defendants have moved (#111) to dismiss for lack of subject matter jurisdiction because the plaintiff "fails to state a claim upon which relief can be granted." Although that argument is the essence of a motion to strike, the issue in this CT Page 2340 motion is standing, which exists "when a complainant makes a colorable claim of direct injury." Maloney v. Pac, 183 Conn. 313,321, 439 A.2d 349 (1981). Although I agree that 42 U.S.C. § 1983 is more likely than not inapplicable to this case, the plaintiff has made a colorable claim that the municipal defendants violated the city's civil service rules by regrading the sergeant's exam. Hence, the motion to dismiss is denied.
Defendant Ormond's similar motion (#118) claiming a failure to exhaust administrative remedies is also denied, as this action is not an administrative appeal.
Trial of this action will be Wednesday, March 22 from 10:30 a.m. to 12 noon, and Friday, March 24 from 9:30 a.m. to 3:45 p.m.
So Ordered.
Dated at Stamford, Connecticut this 16th day of March, 1994.
WILLIAM BURKE LEWIS, JUDGE